Citation Nr: 0024207	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  90-20 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

Entitlement to service connection for a stomach disorder, 
including hiatal hernia and GI (gastrointestinal) disorder; 
residuals of a head injury; residuals of a shoulder injury; a 
back disorder; bilateral hearing loss; an eye disability; a 
liver disease; a brain disorder; a respiratory disorder; a 
cervical spine disorder; a temporomandibular joint (TMJ) 
disorder; and costochondritis.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


WITNESSES AT HEARINGS ON APPEAL

The veteran, his wife, his father, and a physician


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1971.

In October 1985, the Board of Veterans' Appeals (Board) 
denied service connection for a stomach disorder, including 
hiatal hernia and/or GI condition; residuals of a head 
injury; and residuals of a shoulder injury.  In 1987 and 
later years, the veteran submitted applications to reopen the 
claims for service connection for these conditions, requested 
service connection for various disorders, and requested an 
increased evaluation for his service-connected psychiatric 
disability (then rated 30 percent).

This appeal began from June 1988 and later RO decisions that 
increased the evaluation for the psychiatric disorder from 30 
to 50 percent, effective from January 27, 1988; and granted 
service connection for acne, assigned an initial evaluation 
of 10 percent for this condition, and then reduced this 
rating to zero percent.  The veteran appealed to the Board 
for a higher rating for the psychiatric disability, an 
earlier effective date for the 50 percent rating for the 
psychiatric disability, and restoration of the 10 percent 
evaluation for acne.  In December 1990, the Board granted an 
earlier effective date of January 29, 1987, for the 
assignment of the 50 percent rating for the psychiatric 
disorder; and denied an increased evaluation for the 
psychiatric disability and restoration of the 10 percent 
rating for acne.

The veteran then appealed the December 1990 Board decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, the Court).  In a May 1992 order, the 
Court vacated the Board's December 1990 decision and remanded 
the case to the Board for compliance with instructions in an 
unopposed motion for remand from the appellee (VA Secretary).  
The Board was instructed to adjudicate the veteran's claim 
for service connection for a back disorder, to assist the 
veteran in the development of other claims for service 
connection for various disorders, and to provide better 
reasons and bases to support the conclusion in the December 
1990 decision.  In January 1993, the Board remanded the case 
to the RO for additional development.

Subsequent to the January 1993 Board remand, RO rating 
decisions increased the evaluation for the psychiatric 
disorder from 50 to 100 percent, effective from January 7, 
1993; and restored the 10 percent rating for the acne.  
Hence, the issues of entitlement to a higher rating for the 
psychiatric disorder and restoration of the 10 percent 
evaluation for acne were no longer matters for appellate 
consideration.  The veteran appealed the effective date 
assigned for the 100 percent evaluation for the psychiatric 
disability.  RO rating decisions since January 1993 also 
determined that the veteran had not submitted new and 
material evidence to reopen the claims for service connection 
for a stomach disorder, including hiatal hernia and GI 
condition; residuals of a head injury; and residuals of a 
shoulder injury; and denied service connection for the other 
disorders shown on the first page of this decision, and the 
veteran appealed these matters.  In March 1997, the Board 
granted an earlier effective date for the assignment of the 
100 percent rating for the psychiatric condition and remanded 
the other matters to the RO for additional development.

Since the October 1985 Board decision, denying service 
connection for a stomach disorder, including hiatal hernia 
and any GI condition; residuals of a head injury; and 
residuals of a shoulder injury; VA laws and regulations have 
been amended to provide for service connection for various 
conditions based on exposure to agent orange and the veteran 
claims that he has various conditions due to such exposure.  
Under the circumstances, the Board will consider the claims 
for service connection for these conditions on the merits.  
Spencer v. Brown, 4 Vet. App. 283 (1993).  The Board notes 
that the RO reviewed these claims from the perspective of 
whether new and material evidence had been submitted to 
reopen these claims, but a review of the record shows that 
the veteran and his representative have been provided with 
the laws and regulations with regard to service connection 
for disabilities, as well as the pertinent evidence with 
regard to these claims, and that they have argued these 
claims on the merits.  Hence, the Board finds that there is 
no prejudice to the veteran in appellate review of these 
claims on a de novo basis.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

The VA report of the veteran's audiological evaluation in 
March 1999 notes that he reported the presence of tinnitus 
since the early 1970's and indicates that he may be claiming 
service connection for this condition.  This matter has not 
been adjudicated by the RO and it will not be addressed by 
the Board.  This issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT


1.  Prior to this Board decision, service connection was in 
effect for PTSD with depression and anxiety, rated 
100 percent; and acne, rated 10 percent.

2.  The evidence shows the presence of the disabilities being 
considered in this appeal, except for liver disease, and 
indicates a possible relationship between the claimed 
disabilities and incidents of service that raises a plausible 
basis for the claims for service connection for these 
conditions.

3.  There is no competent (medical) evidence showing that the 
veteran currently has liver disease.

4.  A chronic stomach disorder, including hiatal hernia or a 
GI disorder; residuals of a shoulder injury; a back disorder; 
respiratory disease; cervical spine disorder; TMJ syndrome; 
and costochondritis were not present in service or for many 
years after service, and these conditions are not related to 
an incident of service, including exposure to agent orange, 
or to a service-connected disability.

5.  Residuals of a head injury, including brain damage, are 
not found, and the veteran's current headaches are not 
related to an incident of service, including head injury, 
brain damage or exposure to agent orange, or to a service-
connected disability.

6.  Bilateral hearing loss is due to acoustic trauma in 
service.

7.  The veteran's eye condition in service was acute and 
transitory, resolved without residual disability, and is 
unrelated to his current eye conditions; nor are the 
veteran's current eye problems, first found long after 
service, related to an incident of service, including 
exposure to agent orange, or to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The claims for service connection for a stomach disorder, 
including hiatal hernia and GI disorder; residuals of a head 
injury; residuals of a shoulder injury; a back disorder; 
bilateral hearing loss; an eye disability; a brain disorder; 
a respiratory disorder; a cervical spine disorder; TMJ 
syndrome; and costochondritis are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim for service connection for liver disease is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  A stomach disorder, including hiatal hernia, peptic ulcer 
disease, and GERD (gastroesophageal reflux disease); 
residuals of a head injury, including headaches and brain 
damage; residuals of a shoulder injury, including arthritis; 
a back disorder, including arthritis; an eye disability, 
including tear film insufficiency of the eyes; a respiratory 
disorder, including chronic obstructive airway disease; TMJ 
syndrome; costochondritis; and a cervical spine disorder, 
including arthritis, were not incurred in active service; nor 
may these conditions be presumed to have been incurred in 
active service; nor are these conditions proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1999).

4.  Bilateral sensorineural hearing loss was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Liver Disease

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim 
for service connection for liver disease; that is, evidence 
which shows that the claim is plausible, meritorious on its 
own, or capable of substantiation.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If 
he has not presented such a claim, his appeal must, as a 
matter of law, be denied, and there is no duty on VA to 
assist him further in the development of the claim.  Murphy 
at 81.  The Court has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310; 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  "In 
order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis) ...; of incurrence or aggravation of a disease or 
injury in service (lay or medical testimony), ...; and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence)." Caluza v. Brown, 7 Vet. App. 
498 (1995).

Service connection may be granted for a disease based on 
exposure to agent orange when there is medical evidence 
linking it to such incident.  Combee v. Brown, F. 3d 1039 
(Fed. Cir. 1994).  If a veteran was exposed to an herbicide 
agent during active military, naval or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 (West 1991 & Supp. 2000) 
and 38 C.F.R. § 3.307(a)(6) (1999) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption of 38 C.F.R. § 3.307(d) 
(1999) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; multiple myeloma; 
respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) 
(1999).  The diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne, PCT, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within one year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval or air service.  38 U.S.C.A. §§ 1113, 
1116 (West 1991 & Supp. 2000); 38 C.F.R. § 3.307(a)(6)(ii).  

Prior to this Board decision, service connection was in 
effect for PTSD with depression and anxiety, rated 
100 percent; and acne, rated 10 percent.

Service medical records do not show the presence of liver 
disease.  Nor do the post-service medical records demonstrate 
the presence of such a disease.  The post-service medical 
records indicate a history of abnormal liver function studies 
as noted on a VA medical record dated in October 1988, but VA 
medical examinations, including GI examinations in February 
1999 and January 2000, reveal that the veteran does not have 
liver disorder.  A claim for service connection of a 
disability is not well grounded where there is no medical 
evidence showing the presence of the claimed disability.  
Caluza, 7 Vet. App. 498.

The veteran, relatives, and a physician testified at a 
hearing on appeal in December 1988, and the veteran testified 
before the undersigned sitting at the RO in February 1996, to 
the effect that he had various disorders, including liver 
disease, due to exposure to agent orange in Vietnam, injuries 
in service or to medication used to treat a service-connected 
disability, but the physician who testified failed to submit 
medical reports with findings to support his diagnoses and 
opinions or to reply to a January 1998 RO letter requesting 
this information.  The other medical evidence of record does 
not demonstrate the presence of liver disease.  The lay 
statements of the veteran and his relative are not sufficient 
to demonstrate the presence of liver disease.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

With regard to the issue of service connection for liver 
disease, there is no competent (medical) evidence showing 
that the veteran currently has a liver disease.  Hence, his 
claim for service connection for such a disease is not 
plausible, and it is denied as not well grounded.


II.  Service Connection for a Stomach Disorder, Including 
Hiatal Hernia and a GI Disorder

The veteran had active service from June 1968 to June 1971, 
including service in Vietnam from November 1968 to November 
1969.

Service medical records show that the veteran was seen for 
complaints of stomach cramps in January 1970.  Examination of 
his abdomen showed no abnormalities.  The report of his 
medical examination for separation from service in May 1971 
is negative for any stomach or GI disorder.  Nor do the other 
service medical records reveal the presence of such a 
disorder.  

VA and private medical reports show that the veteran was 
treated and examined for various conditions from the 1970's 
to 2000.  The more salient medical records with regard to the 
veteran's claims discussed in this and the subsequent 
sections of the Board's decision are discussed in the 
appropriate sections.

A private medical report shows that the veteran underwent EGD 
(esophagogastroduodenoscopy) in August 1978.  A small hiatal 
hernia was seen and the impression was pre pyloric ulcer.

The veteran underwent a VA medical examination for residuals 
of agent orange exposure in 1980.  An upper GI series in 
March 1980 and a report of his medical examination in June 
1980 was negative for GI or stomach problems.  The veteran 
gave a history of peptic ulcer disease.

The VA medical report dated in October 1988 notes the 
veteran's history of peptic ulcer disease since the late 
1970's.

At a VA agent orange examination in October 1993 a GI or 
stomach disorder was not found.

The veteran underwent a VA medical examination in February 
1999 to determine the nature and extent of any GI or stomach 
condition.  His history of ulcer disease was noted, but no 
significant abnormalities were found.  He was recommended for 
EGD.  The EGD revealed hiatal hernia, evidence of free 
reflux, and mild deformity of the pylorus with prominent pre 
pyloric fold.

The veteran underwent a VA medical examination in January 
2000 in order to obtain opinions as to the etiology of his GI 
conditions.  The examiner opined that the veteran's hiatal 
hernia and GERD were not related to an incident of service.

The veteran, relatives, and a physician testified at a 
hearing on appeal in December 1988, and the veteran testified 
before the undersigned sitting at the RO in February 1996, to 
the effect that he had various disorders, including GI 
problems and the other conditions discussed in the subsequent 
sections of this decision, due to exposure to agent orange in 
Vietnam, injuries in service and/or to medication used to 
treat a service-connected disability, but the physician who 
testified failed to support his diagnoses or opinions with 
requested evidence.  Nevertheless, the Board finds that this 
evidence when considered with the other medical evidence of 
record is sufficient to demonstrate the presence of the 
claimed disorders and that the physician's testimony is 
sufficient to indicate a possible link between the claimed 
conditions and incidents of service.  Hence, the Board finds 
the claims discussed in this section and the subsequent 
sections of the Board's decision are well grounded, meaning 
they are plausible.  The Board also finds that all relevant 
evidence has been obtained with regard to the claims and that 
no further assistance to the veteran is required to comply 
with VA's duty to assist him.  38 U.S.C.A. § 5107(a).

The criteria for establishing service connection for a 
disability are noted in section I of this decision.  Where 
peptic ulcer disease becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In this case, the evidence does not show the presence of a 
chronic GI or stomach condition until the late 1970's and 
there is no medical evidence linking such a condition to an 
incident of service, including exposure to agent orange, or 
to a service-connected disability, except the testimony of a 
physician at a hearing in 1988.  This physician's testimony 
is not considered credible in this regard as noted above, and 
the other medical evidence of record does not link the 
veteran's GI or stomach conditions to an incident of service, 
including exposure to agent orange, or to a service-connected 
disability.  There is medical evidence, however, expressing 
the opinion that the veteran's GI or stomach conditions are 
not related to an incident of service as noted in the report 
of the veteran's VA medical examination in January 2000.

After consideration of all the evidence, including testimony 
from the veteran, relatives, and a physician, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a stomach condition, including 
hiatal hernia and GERD.  Hence, the claim is denied.


III.  Service Connection for Residuals of a Head Injury and 
Brain Disorder

Service medical records are negative for head injury and a 
brain disorder.  These reports indicate that the veteran was 
in an automobile accident in November 1970, but do not 
indicate that the veteran sustained a head injury.  Nor were 
residuals of a head injury or brain disorder found at the 
time of his medical examination for separation from service 
in May 1971.

Residuals of a head injury or brain disorder were not found 
at the veteran's VA agent orange medical examination in June 
1980.

A statement from a service comrade of the veteran dated in 
January 1984 notes that the veteran was involved in a 
payloader (vehicle) accident while in service.

The October 1988 medical report notes that the veteran had a 
history of concussion from a bulldozer accident.

The veteran underwent a VA agent orange medical examination 
in October 1993.  Residuals of a head injury or brain 
disorder was not found.

The veteran underwent a VA neurological examination in 
February 1999 to determine the nature and extent of any 
residuals of a head injury.  The veteran gave a history of 
sustaining a head injury while in Vietnam with loss of 
consciousness and that he was treated for this condition.  
The diagnosis was headaches and the examiner opined that this 
condition was due to cervical osteoarthritis rather than to 
the veteran's reported history of trauma.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).  The evidence does not 
show that the veteran participated in combat with the enemy 
while in service, and the provisions of 38 U.S.C.A. § 1154(b) 
are not for application with regard to the veteran's claims.


The January 1984 statement of the veteran's service comrade 
with regard to the payloader accident does not indicate that 
the veteran sustained a head injury.  Nor does it indicate 
that he had medical problems after the accident.  While the 
veteran reports that he sustained a head injury in service, 
the service medical records do not support this evidence.  
Nor do the service medical records show the presence of any 
residuals of a head injury or brain disorder.  Nor do the 
post-service medical records show the presence of any 
residuals of head injury or a brain disorder.  The medical 
records do show the presence of headaches, first found long 
after service, but do not link this condition to an incident 
of service, including exposure to agent orange, or to a 
service-connected disability, other than through the 
testimony of a physician at the hearing in December 1988 that 
is not considered credible as noted above.  The examiner who 
conducted the veteran's VA neurological examination in 
February 1999 opined that the veteran's headaches were likely 
related to cervical arthritis rather than to reported history 
of trauma.


After consideration of all the evidence, the Board finds that 
it does not show the presence of residuals of a head injury 
or brain disorder, and that it does not show the presence of 
headaches until many years after service and does not relate 
this condition to an incident of service, including exposure 
to agent orange, or to a service connected disability.  The 
preponderance of the evidence is against the claims for 
service connection for residuals of head injury and brain 
disorder, and these claims are denied.



IV.  Service Connection for Residuals of a Shoulder Injury

Service medical records are negative for a shoulder 
condition.  Nor were there complaints or findings pertinent 
to shoulder problems at the time of the veteran's medical 
examination for separation from service in May 1971.

A shoulder disorder was not found at the veteran's June 1980 
VA agent orange medical examination.  Nor at the time of his 
October 1993 VA agent orange medical examination.

A VA report of the veteran's treatment in October 1994 notes 
that X-rays of his left shoulder were within normal limits.

A summary of the veteran's VA hospitalization in March 1995 
shows that he underwent open repair of left rotator cuff tear 
with subacromial decompensation.  The diagnosis was left 
rotator cuff tear.  It was noted that the veteran had had 
complaints of left shoulder pain for 6 months. 

VA X-rays of the veteran's right shoulder in March 1996 
showed degenerative joint disease.

VA medical reports of the veteran's orthopedic and 
neurological examinations in February 1999 show no 
significant abnormalities of the shoulders.  

At a VA medical examination in February 2000, the veteran 
gave a history of a left shoulder injury in service when he 
fell off a forklift.  Left acromioclavicular joint arthritis 
was found, and the examiner opined that this condition was 
related to the veteran's history of injury in service and 
produced no significant functional impairment.

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

As noted above, the testimony of the physician at a hearing 
in December 1988 linking the veteran's claimed disorders to 
incidents of service, including exposure to agent orange and 
injuries and/or to a service-connected disability is not 
credible.  There is no other medical evidence linking the 
veteran's shoulder problems, first found many years after 
service, to an incident of service or to a service-connected 
disability except the opinion of the examiner who conducted 
the VA examination of the veteran in February 2000 who linked 
the veteran's current left acromioclavicular arthritis to the 
veteran's reported history of left shoulder injury in 
service.  This latter opinion relied on the veteran's 
reported history of shoulder injury in service that is not 
supported by the service medical records or other evidence.  
Hence, this medical opinion is not credible.  The statement 
from a service comrade of the veteran notes that the veteran 
was in a payloader accident in service, but does not indicate 
that he sustained a shoulder injury. 


After consideration of all the evidence, the Board finds that 
there is no credible evidence of a shoulder injury in 
service.  Nor does the evidence demonstrate the presence of 
right or left shoulder conditions until many years after 
service, and there is no credible medical evidence linking 
these conditions to an incident of service, including 
exposure to agent orange, or to a service-connected 
disability.  The preponderance of the evidence is against the 
claim for service connection for residuals of a shoulder 
injury, and the claim is denied.


V.  Service Connection for a Back Disorder, Cervical Spine 
Disorder, and Costochondritis


Service medical records show that the veteran was seen in 
November 1970 for a check up after being involved in an 
automobile accident on a previous Sunday night.  He was 
complaining of muscle spasm of the lower back, right side.  
These records do not show the presence of a chronic back 
disorder, and the report of his medical examination for 
separation from service in May 1971 is negative for 
complaints or findings of a back disorder.  Nor do these 
records show the presence of a cervical spine disorder or 
costochondritis.

The report of the veteran's VA agent orange medical 
examination in June 1980 does not show the presence of a back 
disorder, cervical spine disorder or costochondritis.

Private medical reports of the veteran's treatment in the 
1970's show that he was seen for complaints of pain in the 
low back.  

VA medical reports show that the veteran was seen for low 
back pain in 1984.

The VA medical report dated in October 1988 notes that the 
veteran had a history of lumbosacral and cervical spine disc 
disorder and of costochondritis (5+). 

VA X-rays of the thoracic spine in November 1989 revealed 
mild hypertrophic spurring on the anterior opposing surfaces 
of T12 and L1, otherwise normal.

A VA report of MRI (magnetic resonance imaging) of the lumbar 
spine in July 1991 revealed mild disc bulge at L5-S1.

A summary of the veteran's VA hospitalization in April 1992 
includes the diagnosis of chronic back pain.

A summary of the veteran's VA hospitalization in September 
1993 shows the diagnosis of degenerative osteoarthritis of 
L4-L5-S1 disc disease.

X-rays of the cervical spine in November 1996 revealed marked 
evidence of straightening of the normal cervical lordosis, 
compatible with paravertebral muscle spasm, and narrowing of 
the neural foramina, bilaterally at the C3-4 level.

VA reports of the veteran's neurological and orthopedic 
examinations in February 1999 show the presence of 
degenerative changes in the lumbar and cervical spine.  The 
examiner who conducted the neurological examination opined 
that these conditions were not likely related to an incident 
of service.

The Board recognizes the statement from a service comrade of 
the veteran to the effect that the veteran was in a vehicle 
accident in service, but this statement does not indicate 
that he sustained a back, cervical spine or rib injury.  
While the service medical records show that the veteran was 
seen for complaints of back pain following an automobile 
accident, these records do not show the presence of a back 
disorder, cervical spine disorder or costochondritis.

The post-service medical records show a history of 
costochondritis and the presence of disorders of the back and 
cervical spine, many years after service, but do not link 
these conditions to an incident of service, including 
exposure to agent orange or injuries and/or to a service-
connected disability, other than through the unsupported 
testimony of the physician at the hearing in December 1988.  
The examiner who conducted the veteran's VA neurological 
examination in February 2000 opined that the veteran's 
arthritis of the cervical and lumbar spine was not likely 
related to an incident of service.

After consideration of all the evidence, including the 
testimony, the Board finds that the preponderance of the 
evidence is against the claims for service connection for a 
back disorder, cervical spine disorder, and costochondritis.  
Hence, the claims are denied.

VI.  Service Connection for Bilateral Hearing Loss

Service medical records show that the veteran complained of 
hearing loss at the time of his medical examination for 
separation from service in May 1971.  Hearing loss was not 
found at this examination.  On audiometric testing, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10

15
LEFT
15
10
10

20

Hearing loss was not found at the time of the veteran's VA 
agent orange examination in June 1980.  

A summary of the veteran's VA hospitalization from December 
1983 to January 1984 shows the diagnosis of tinnitus aurium.

On a VA authorized audiological evaluation in October 1993, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
55
75
80
LEFT
30
25
65
65
75

Speech audiometry revealed speech recognition ability of 
61 percent in the right ear and of 58 percent in the left 
ear.  It was noted that the veteran had bilateral 
sensorineural impairment.

On an authorized VA audiological evaluation in March 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
55
75
80
LEFT
25
25
65
70
70


Speech audiometry revealed speech recognition ability of 
72 percent in the right ear and of 72 percent in the left 
ear.  It was noted that the veteran had bilateral 
sensorineural hearing loss.  A January 2000 VA addendum to 
the report of this audiological evaluation contains the 
medical opinion that it was as likely as not that the 
veteran's bilateral hearing loss was the result of noise 
exposure in service.

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The evidence shows that the veteran currently has bilateral 
hearing loss that meets the criteria of 38 C.F.R. § 3.385, 
and thus service connection is not precluded if the hearing 
loss can be linked to service.  Ledford v. Derwinski, 3 Vet. 
App. 87 (1992).  The veteran's service medical records do not 
show the presence of hearing loss, but note his complaints of 
hearing loss.  Some medical authorities consider decibel 
thresholds of zero to 20 to represent normal hearing, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  While hearing loss 
was noted in 1988, the medical evidence does not demonstrate 
the presence of decibel threshold levels indicative of 
hearing loss until 1993.  Nevertheless, a VA medical 
technician in a memorandum dated in January 2000 linked the 
veteran's current hearing loss to acoustic trauma in service.

After consideration of all the evidence, the Board finds that 
it is essentially in equipoise as to whether or not the 
veteran has hearing loss that had its onset in service.  
Under the circumstance, the veteran prevails as to his claim 
for service connection for hearing with application of the 
benefit of the doubt doctrine.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



VII.  Service Connection for an Eye Disability

Service medical records show that the veteran was seen in 
July 1970 for complaints of diminished vision at night 
following a flash burn.  Nyctalopia was suspected.  These 
medical records do not show the presence of an eye 
disability, and the veteran's uncorrected acuity for distant 
vision at the time of his medical examination for separation 
from service in May 1971 was 20/20.

Private medical reports show that the veteran was seen for 
laceration of the right eye in the mid-1970's.  The diagnosis 
was ecchymosis of the right eye.

An eye disability was not found at the time of the veteran's 
VA agent orange medical examination in June 1980.

The October 1988 VA medical report notes a history of 
flashburn of the eyes in Vietnam.

At the veteran's VA agent orange medical examination in 
October 1993, an eye examination showed mild chronic 
blepharitis of both eyes and decreased vision of the left 
eye.

The veteran underwent a VA eye examination in March 1999 in 
order to determine the nature and extent of his eye problems.  
The assessment was tear film insufficiency oculi unitas.  An 
addendum dated in March 2000 to the report of the March 1999 
VA eye examination, contains the opinion from the examiner 
that the veteran's tear film insufficiency of the eyes was 
common to the general population and not unique to situations 
such as exposure to agent orange.

The evidence indicates that the veteran was seen for an acute 
eye problem in service, that this condition resolved, and 
that it is not related to his current eye condition.  The 
medical evidence does not show the presence of the veteran's 
current eye problems until many years after service and does 
not link these problems to an incident of service, including 
exposure to agent orange or injury and/or a service-connected 
disability.  The testimony from the physician at the December 
1988 is not credible as noted above, and there is no other 
medical evidence linking the veteran's eye problems to an 
incident of service.  The preponderance of the evidence is 
against the claim for service connection for an eye 
disability, and the claim is denied.


VIII.  Service Connection for a Respiratory Disorder

Service medical records do not show the presence of a 
respiratory disease.  The report of the veteran's VA medical 
examination for separation in May 1971 notes that a chest X-
ray was negative and does not show the presence of a 
respiratory disease.

A VA report of the veteran's chest X-ray in March 1980 shows 
no abnormalities.  A respiratory disease was not found at the 
time of the veteran's VA agent orange examination in June 
1980.  

The October 1988 VA medical record notes that the veteran 
gave a history of bronchospasm (asthma) with walking.

At the veteran's VA agent orange examination in October 1993, 
including pulmonary function studies, chronic obstructive 
airway disease was found.

In this case, there is no medical evidence of chronic 
respiratory disease in service or for many years later, and 
the medical evidence, other than testimony from a physician 
at the December 1988 that is not considered credible, does 
not link the veteran's current respiratory disease to an 
incident of service, including exposure to agent orange or 
injury and/or to a service-connected disability.  The Board 
finds that the preponderance of the evidence is against the 
claim for service connection for a respiratory disorder, and 
the claim is denied.


IX.  Service Connection for TMJ

Service medical records show the veteran underwent oral 
surgery (biopsy) in April 1970 of a mass found in the area of 
maxillary gingiva, right side.  It was noted that he had been 
involved in an auto accident in 1967 when he sustained a 
fracture of the maxillary sinus wall with bone loss extending 
to alveolar ridge, right side.  The postoperative diagnosis 
was fibroid epulia, giant cell epulia.  The report of the 
veteran's medical examination for separation from service 
shows that teeth numbers 2, 3, 12, 19, 20, and 30 were 
missing.  TMJ syndrome was not found.

TMJ syndrome was not found at the time of the veteran's VA 
agent orange medical examination in June 1980.

The October 1988 VA medical record notes the veteran's 
history of TMJ syndrome.

The veteran underwent a VA dental examination in October 1993 
in conjunction with his agent orange examination.  He 
reported tenderness in the jaw for the past 15 years.  He 
gave a history of a growth being removed from his right upper 
jaw in service.  Teeth numbers 1, 3, 4, 6, 7, 8, 9, 10, 11, 
12, 14, 17, 19, 20, 29, 30, and 31 were missing.  He had 
fascial caries on tooth number 28.  He had 2 unserviceable 
partial dentures, a maxillary partial and a lower partial.  
There was tenderness of both TMJ's upon palpation and 
tenderness of the muscles with mastication of primarily the 
buccinator and the digastric.  There was also a defect noted 
on the buccal surface of the maxillary right ridge in the 
area of teeth numbers 3 and 4.  The diagnosis was missing 
teeth with unserviceable partial dentures and temporal and 
mandibular dysfunction with joint tenderness, bilaterally, 
with muscle tenderness.

The veteran underwent a VA dental examination in March 1999.  
He gave a history of his jaw cracking occasionally many years 
ago when he opened it, but that it was okay now.  He was 
wearing a serviceable maxillary complete denture and a 
mandibular partial denture.  X-rays revealed an edentulous 
maxilla and partially edentulous mandible.  The diagnosis was 
completely edentulous maxilla and partially edentulous 
mandible.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defect noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).

The report of the veteran's medical examination for entry 
into service is not available for review.  While service 
medical records note the presence of an injury to the 
maxillary area prior to service, there is insufficient 
evidence to show that the veteran had TMJ syndrome prior to 
service.  Hence, it is presumed that this condition did not 
exist prior to service.

Service medical records show that the veteran had a growth 
remove from his jaw in service, but these records do not show 
the presence of TMJ syndrome.  The post-service medical 
records do not show the presence of TMJ syndrome until many 
years after service and do not link this condition to an 
incident of service, including exposure to agent orange or 
injury and/or to a service-connected disability, except by 
testimony from a physician at the hearing in 1988 that is not 
considered credible.  Nor does the evidence indicate that 
this condition is currently symptomatic.

The Board finds that the overall evidence does not show the 
presence of TMJ syndrome in service or for many years later, 
and does not relate this condition to an incident of service, 
including exposure to agent orange, or to a service connected 
disability.  The preponderance of the evidence is against the 
claim for service connection for TMJ syndrome, and this claim 
is denied.

The Board recognizes the testimony of the veteran and his 
relatives at the hearing in December 1988 and the statements 
and testimony of the veteran at a hearing before the 
undersigned in February 1996 to the effect that he has a 
stomach disorder, including hiatal hernia and GI 
(gastrointestinal) disorder; residuals of a head injury; 
residuals of a shoulder injury; a back disorder; an eye 
disability; a brain disorder; a respiratory disorder; a 
cervical spine disorder; TMJ disorder; and costochondritis 
that are due to agent orange exposure or other incident of 
service or causally related to a service-connected 
disability, but this lay evidence is not sufficient to 
support claims for service connection for disabilities based 
on medical causation.  Espiritu, 2 Vet. App. 492.

Nor does the evidence demonstrate the presence of 
disabilities that may be granted service-connection based on 
a presumptive basis due to exposure to agent orange under the 
provisions of 38 U.S.C.A. §§ 1113, 1116.

Since the preponderance of the evidence is against the claims 
for service connection for a stomach disorder, including 
hiatal hernia and GI (gastrointestinal) disorder; residuals 
of a head injury; residuals of a shoulder injury; a back 
disorder; an eye disability; a brain disorder; a respiratory 
disorder; a cervical spine disorder; TMJ disorder; and 
costochondritis, the benefit of the doubt doctrine is not for 
application with regard to these claims.  38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. 49.


ORDER

The claim for service connection for liver disease is denied 
as not well grounded.

Service connection for bilateral hearing loss is granted.

Service connection for a stomach disorder, including hiatal 
hernia and GI (gastrointestinal) disorder; residuals of a 
head injury; residuals of a shoulder injury; a back disorder; 
an eye disability; a brain disorder; a respiratory disorder; 
a cervical spine disorder; TMJ disorder; and costochondritis 
is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

